Citation Nr: 0335813	
Decision Date: 12/19/03    Archive Date: 12/24/03	

DOCKET NO.  99-10 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently assigned a 10 percent rating due to 
arthritis and a 10 percent rating due to instability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1992 to November 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in St. 
Louis, Missouri.  The issue of entitlement to a higher 
initial rating for status post anterior cruciate ligament 
reconstruction of theleft knee is on appeal from a June 1998 
rating action.  By rating action in April 2003, the RO 
granted a separate 10 percent evaluation for arthritis of the 
left knee, effective from October 8, 2002, the date of a VA 
examination.  The May 2003 letter notifying the veteran of 
the assignment of the separate 10 percent rating for 
arthritis indicated that service connection had been granted 
for arthritis of the left knee.  That letter advised the 
veteran of his appellate rights and he was furnished a copy 
of the April 2003 rating action.  A review of the record does 
not show that a notice of disagreement has been filed as to 
the April 2003 rating action regarding the grant of a 
separate rating for arthritis of the left knee or the 
effective date.  As such it appears that the Board does not 
have jurisdiction to address this issue.  See 38 C.F.R. 
§ 20.200 (2003). 


REMAND

The initial grant of service connection for a left knee 
disability was made by rating decision dated in June 1998.  
The initial disability evaluation assigned was 0 percent, 
effective December 1, 1997, the day following the veteran's 
separation from service.  By rating decision dated in July 
2001, the aforementioned rating decision was amended to 
reflect a 10 percent disability rating for the left knee 
disorder, effective December 1, 1997.  The 10 percent rating 
was assigned under Diagnostic Code 5257, which pertains to 
recurrent subluxation and instability of the knee.  A review 
of the record shows that, at the time of the August 2000 
examination, the veteran's complaints included buckling, 
swelling, clicking, popping, and grinding of the knee.  
However, the examination findings were not indicative of the 
degree of instability demonstrated.  At the time of the more 
recent October 2002 examination, the examiner made no 
reference to the presence of subluxation and/or instability.  
Accordingly, the evidence of record is not sufficient for the 
Board to make an accurate determination as to the degree of 
instability present in the knee.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be accorded an 
orthopedic examination to determine the 
current nature and extent of impairment 
attributable to instability and 
subluxation of her left knee disorder.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  All indicated 
testing should be conducted.  The 
examiner should render an opinion as to 
the degree of impairment attributable to 
any subluxation and/or instability shown.  
The rationale for any opinion expressed 
should be explained in detail.  

2.  Thereafter, the RO should 
readjudicate the issue of the veteran's 
entitlement to an original disability 
evaluation in excess of 10 percent for 
instability of the left knee, keeping in 
mind the requirements of the Veterans 
Claims Assistance Act of 2000, to include 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs No. 02-7007, -7008, -7009, -7010 
(Fed. Cir. Sept. 22, 2003)..  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, she and her representative should be 
furnished with a supplemental statement of the case and be 
afforded an opportunity to respond before the record is 
returned to the Board for further review.  By this REMAND, 
the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                       
____________________________________________
	F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


